DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a neutron beam transmission unit that comprises a neutron reactant must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a hydrogel forming material 2 (page 52, lines 1-11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments): The cancer treating method according to claim 17, further comprising: 
performing a modulation using the neutron beam transmission adjusting device in an accordance with a lesion site condition of the irradiation target of the neutron beam.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-8, and 10-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 and 3-8, Liu et al. (U. S. Patent No. 9,889,320 B2) disclosed a neutron beam transmission adjusting device that comprises: 
a neutron beam transmission unit (13 and 15; 23 and 25; 33 and 35; 43 and 45; 53 and 55) that comprises a neutron reactant (column 7, lines 9-30) and is capable of modulating at least any one selected from the group consisting of an energy and a flux of a neutron beam transmitted through the neutron beam transmission unit.
However, Liu et al. failed to disclose or fairly suggested a neutron beam transmission adjusting device that further comprises:
a neutron beam transmission unit contains a hydrogel containing water, a polymer, and a mineral.

Response to Amendment
Applicant’s amendments filed 05 April 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 1, 3-8, and 10-19 have been fully considered.  The objection of claims 1, 3-8, and 10-19 has been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 3 and 8 have been fully considered.  The objections of claims 3 and 8 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 10-14 have been fully considered.  The objections of claims 10-14 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 12-14 have been fully considered.  The objections of claims 12-14 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 15 and 16 have been fully considered.  The objections of claims 15 and 16 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 17-19 have been fully considered.  The objections of claims 17-19 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 05 April 2022 with respect to claims 1, 3-8, 10, and 15-19 have been fully considered.  The rejection of claims 1, 3-8, 10, and 15-19 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (U. S. Patent No. 9,889,320 B2) has been withdrawn.

Response to Arguments
Applicant’s arguments filed 05 April 2022 with respect to claim 3 have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hsiao (U. S. Patent No. 11,338,155 B2) disclosed a radiation irradiation system comprising a positioning assembly.
Liu et al. (U. S. Patent No. 11,266,859 B2) disclosed a neutron-capture therapy system.
Liu et al. (U. S. Patent No. 11,224,766 B2) disclosed a neutron-capture therapy system and a particle-beam generating device comprising a target.
Chen et al. (U. S. Patent No. 11,198,023 B2) disclosed a neutron-capture therapy system.
Usui et al. (U. S. Patent No. 11,062,814 B1) disclosed a box-type structure having a shielding function.
Liu (U. S. Patent No. 11,058,898 B2) disclosed a neutron-capture therapy system.
Liu (U. S. Patent No. 10,994,154 B2) disclosed a medical image-based radiation shielding device and a method thereof.
Liu et al. (U. S. Patent No. 10,926,108 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 10,898,733 B2) disclosed a beam-shaping assembly for a neutron-capture therapy.
Liu (U. S. Patent No. 10,773,104 B2) disclosed a neutron-capture therapy system.
Yamaguchi et al. (U. S. Patent No. 10,568,964 B2) disclosed an neutron-capture therapy system and a therapy planning system for a neutron-capture therapy.
Tsuchida (U. S. Patent No. 10,470,289 B2) disclosed a neutron-generating device comprising a target and a manufacturing method therefor.
Akabori et al. (U. S. Patent No. 10,441,815 B2) disclosed a neutron-capture therapy system comprising a gamma-ray detector for a neutron-capture therapy.
Liu et al. (U. S. Patent No. 10,157,693 B2) disclosed a neutron moderation material.
Mukawa et al. (U. S. Patent No. 10,155,123 B2) disclosed a neutron-capture therapy system.
Sköld (U. S. Patent No. 6,674,829 B1) disclosed a neutron radiation installation for a treatment of a cancer.
Yoon et al. (U. S. Patent No. 5,903,622 A) disclosed an accelerator-based neutron source for a boron-neutron-capture therapy (BNCT) and a method.
Hiismäki et al. (U. S. Patent No. 5,703,918 A) disclosed a moderator material for neutrons.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884